DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 7/19/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US 2014/0151240 A1). 
Bedell discloses a system comprising an absorber (300) having a gas input (201) comprising CO2, solvent input (202) comprising amine, and an output (301) in connected with an electrolysis apparatus (400) which has a circulated line (302) to the absorber. See Figures 1 and 2, paragraphs [0002], [0013]-[0017]. 
It is reminded that claims 1-9 drawn to an apparatus system which includes a mannerof operating disclosed system, neither the manner of operating a disclosed device nor material orarticle worked upon further limit an apparatus claim. Said limitations do not differentiateapparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do nothave a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd.App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intendedoperation are of no significance in determining patentability of the apparatus claim. 
Bedell does not teach the gas input is a sour gas, does not teach an impurity removal apparatus, does not explicitly teach a pre-treatment unit for cooling or sulfur oxide removal. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Bedell by utilizing a sour gas input because it would be expected that the results would be the same or similar when using a sour gas in the system of Bedell because of the similarities between the claimed system and the Bedell system. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Bedell by utilizing an impurity removal apparatus (separator or membrane) to remove all impurities from the solvent before returning to the absorber. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Bedell by utilizing a pre-treatment for cooling because a flue gas from 200 is produced at high temperature whereas the absorber is operated at a low temperature. Therefore, utilizing a pre-treatment for cooling a flue gas from 200 to the operating temperature of the absorber is within the level of one of skill in the art. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Bedell by utilizing a pre-treatment for sulfur oxides removal because sulfur oxides are an impurities what would interfere the downstream reduction of CO2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/Primary Examiner, Art Unit 1771